 Case 3:17-cr-30052-SMY Document 87 Filed 03/02/21 Page 1 of 2 Page ID #407




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                           )
                                                     )
                           Plaintiff,                )
                                                     )
 vs.                                                 )   Case No. 17-cr-30052-SMY
                                                     )
 MICHAEL D. KING,                                    )
                                                     )
                           Defendant.                )

                                               ORDER
YANDLE, District Judge:

          This matter is before the Court on Defendant Michael D. King’s “Motion for Belated

Notice of Appeal” (Doc. 84). King asserts claims of ineffective assistance of counsel and

prosecutorial misconduct and seeks to appeal his sentence. Upon review of the filing, the Court

has determined that the relief King seeks is only available through a motion filed pursuant to 28

U.S.C. § 2255. See 28 U.S.C. § 2255.

          The Court is hesitant to construe King’s filing as a § 2255 motion without a clear indication

that he intends to invoke that statute. That is because “the court cannot so recharacterize a pro se

litigant’s motion as the litigant’s first § 2255 motion unless the court informs the litigant of its

intent to recharacterize, warns the litigant that the recharacterization will subject subsequent §

2255 motions to the law’s ‘second or successive’ restrictions, and provides the litigant with an

opportunity to withdraw, or to amend, the filing.” Castro v. United States, 540 U.S. 375, 377

(2003).

          Accordingly, King is WARNED that if he does not file a motion to withdraw or amend his

filing (Doc. 84) on or before April 2, 2021, the Court will construe it as a § 2255 motion and direct
 Case 3:17-cr-30052-SMY Document 87 Filed 03/02/21 Page 2 of 2 Page ID #408




the Clerk of Court to open a new civil case. King will then be subject to the second or successive

filing requirements contained in 28 U.S.C. § 2255(h).


       IT IS SO ORDERED.

       DATED: March 2, 2021




                                                    STACI M. YANDLE
                                                    United States District Judge
